
	

115 SRES 216 IS: Calling on the Government of Iran to release unjustly detained United States citizens and legal permanent resident aliens, and for other purposes. 
U.S. Senate
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 216
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2017
			Mr. Cruz submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling on the Government of Iran to release unjustly detained United States citizens and legal
			 permanent resident aliens, and for other purposes. 
	
	
 Whereas the Islamic Revolutionary Guard Corps (IRGC) of Iran has taken as hostages several United States citizens, including Siamak and Baquer Namazi, as well as United States legal permanent resident alien Nizar Zakka;
 Whereas Siamak Namazi was detained on October 15, 2015, falsely accused and convicted on October 18, 2016, for collaborating with a hostile government, and has been held for extended periods in solitary confinement and under constant interrogation;
 Whereas former United Nations Children’s Emergency Fund (UNICEF) official Baquer Namazi, the 80-year old father of Siamak Namazi, was detained on February 22, 2016, falsely accused and convicted to 10 years in prison for the identical crime as his son;
 Whereas former Secretary-General of the United Nations Ban Ki-moon urged authorities in Iran to release Baquer Namazi, whose health status is deteriorating, to allow his family to care for him;
 Whereas the United Nations Children’s Emergency Fund (UNICEF) has issued 4 public statements on Baquer Namazi’s behalf;
 Whereas Robert Levinson, a United States citizen and retired agent of the Federal Bureau of Investigation, traveled to Kish Island, Iran, and disappeared on March 9, 2007;
 Whereas, according to White House Press Secretary Josh Earnest, the United States Government had secured a commitment from the Iranians … to try and gather information about Mr. Levinson’s possible whereabouts but has not received any information thus far;
 Whereas Nizar Zakka, a United States legal permanent resident alien and Lebanese national, who is also in a weakened physical state, was unlawfully detained around September 18, 2015, after presenting at a conference in Iran at the invitation of Iran, and was later falsely charged with being a spy and sentenced to 10 years at the Evin prison in Iran;
 Whereas, on April 13, 2017, the United States Department of the Treasury sanctioned the Tehran Prisons Organization and its former head, Sohrab Soleimani, and White House Press Secretary Sean Spicer noted that [t]he sanctions against human rights abusers in Iran’s prisons come at a time when Iran continues to unjustly detain in its prisons various foreigners, including U.S. citizens Siamak Namazi and Baquer Namazi;
 Whereas, on April 25, 2017, at the meeting of the Joint Commission overseeing implementation of the Joint Comprehensive Plan of Action, the Department of State reported that the United States delegation had raised with the Iranian delegation its serious concerns regarding the cases of U.S. citizens detained and missing in Iran, and called on Iran to immediately release these U.S. citizens so they can be reunited with their families;
 Whereas elements of the Iranian regime are reportedly using nationals and dual-nationals from the United States, Canada, the United Kingdom, France, Germany, and other countries to exact political or financial concessions; and
 Whereas reports indicate that the Government of Iran is seeking additional payments or other concessions, including relief from economic sanctions, from the families and governments of hostages as a condition of release, which is a practice banned by the International Convention Against the Taking of Hostages, adopted by the General Assembly of the United Nations on December 17, 1979, and other international legal norms: Now, therefore, be it
		
	
 That the Senate— (1)calls on the Government of the Islamic Republic of Iran to release unconditionally Siamak Namazi, Baquer Namazi, Nizar Zakka, and any other United States citizen, legal permanent resident alien, or foreign national being unjustly detained in Iran;
 (2)urges the President to make the release of United States citizens and legal permanent resident aliens held hostage by the Government of Iran the highest of priorities;
 (3)requests that the United States and its allies whose nationals have been detained consider establishing a multinational task force to secure the release of the detainees;
 (4)urges the Government of Iran to take meaningful steps toward fulfilling its repeated promises to assist in locating and returning Robert Levinson, including immediately providing all available information from all entities of the Government of Iran regarding the disappearance of Robert Levinson to the United States Government;
 (5)encourages the President to take meaningful action to secure the release of Siamak Namazi, Baquer Namazi, Nizar Zakka, and any other United States citizen, legal permanent resident alien, or foreign national being unjustly detained in Iran if the Government of Iran does not release such United States citizens, legal permanent resident aliens, and foreign nationals; and
 (6)encourages the President to take meaningful action to secure the return of Robert Levinson if the Government of Iran does not locate and return him.
			
